Case: 13-60783         Document: 00513135322        Page: 1   Date Filed: 07/30/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                        No. 13-60783                     United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
MARY ALICE STENNETT,                                                        July 30, 2015
                                                                           Lyle W. Cayce
                 Plaintiff - Appellant                                          Clerk

v.

TUPELO PUBLIC SCHOOL DISTRICT,

                 Defendant - Appellee




                     Appeal from the United States District Court
                       for the Northern District of Mississippi
                                USDC No. 1:12-CV-79


Before DAVIS, * DENNIS, and COSTA, Circuit Judges.
PER CURIAM: **
       Mary Alice Stennett appeals from the district court’s grant of summary
judgment in favor of the Tupelo Public School District (“TPSD”), dismissing
her claims of discrimination against TPSD for its refusal to hire her for seven
different jobs because of her age in violation of the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621, et seq. With respect to each job,



       *   Judge Davis is concurring in the judgment only.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60783    Document: 00513135322    Page: 2   Date Filed: 07/30/2015



                                No. 13-60783
Stennett produced sufficient evidence to establish a prima facie case of age
discrimination, which, together with other evidence that she submitted casting
doubt upon TPSD’s proffered reasons for not hiring her, was sufficient to
support a reasonable jury’s finding that TPSD discriminated against her on
the basis of her age, thus rendering summary judgment inappropriate. The
district court nevertheless erroneously granted summary judgment in favor of
TPSD with respect to each alleged ADEA violation. In so doing, the district
court engaged in some of the same errors that led to the Supreme Court
reversing this Circuit’s decision in Reeves v. Sanderson Plumbing Products,
Inc., 530 U.S. 133 (2000). Accordingly, we reverse the district court’s summary
judgment with respect to each alleged ADEA violation and remand the case for
further proceedings consistent with Reeves and this opinion.
                                      I.
      Stennett has worked as an educator for thirty-eight years and spent the
twenty most recent of those years working for TPSD. She holds numerous
degrees and certifications.    For example, she possesses a Bachelor’s in
Secondary English and Social Studies from the University of Mississippi; a
Master’s of Education in Secondary Administration from the University of
Southern Mississippi; a Master’s of Education in Secondary English from the
University of Mississippi; and a specialist degree in Secondary English from
the University of Southern Mississippi. In addition, she holds the following
teaching and administrative certifications from the State of Mississippi:
Certified AA Secondary School Principal (7-12); Certified AA Administrator (K-
12); Certified AAA Secondary English Teacher (7-12); and Certified AAA Gifted
Teacher (K-12). Prior to her employment with TPSD, Stennett worked as a
journalism and English teacher in Jackson; a district Secondary English
Coordinator in Gulfport; a Senior Advanced Placement English teacher in


                                      2
    Case: 13-60783     Document: 00513135322    Page: 3   Date Filed: 07/30/2015



                                 No. 13-60783
Gulfport; and an Adjunct English Instructor at the Jefferson Davis Junior
College in Gulfport.
      In 1990, Stennett first applied for positions with TPSD. Upon receiving
her application, the assistant superintendent determined that, based on
Stennett’s prior experience, she would be a good candidate to help run the
operations of what was the first alternative school in the district, the Bissell
Alternative School, which served middle school and high school students who
had disciplinary and attendance problems. Accordingly, Stennett was hired to
be the “lead teacher” at the school. As “lead teacher,” Stennett not only had
English-teaching duties but also was responsible for running the daily
operations of the school. For example, she supervised staff, oversaw student
discipline, attended to emergencies, and handled other administrative
matters.     In other words, Stennett served as both a teacher and head
administrator at Bissell.     Stennett reported directly to the Assistant
Superintendent and occasionally to the Superintendent. She worked in this
capacity through 1997.
      From 1998 to 2001, Stennett served as the school district’s drug-
education specialist, maintaining an office at Tupelo High School. In this
capacity, Stennett was responsible for, among other things, overseeing the
district’s drug education curriculum and writing grants. At the same time,
Stennett also worked as a liaison between the alternative school and the high
school, wherein her duties included working with the high school’s assistant
principal to ensure that students had all their assignments and curriculum
needs met.
      In 2002, Stennett began working at the Fillmore Center, the successor
to the Bissell Alternative School.    Although her contract designated her
position as “teacher,” Stennett’s position was more akin to “assistant
principal.” Accordingly, she maintained an office with the school’s
                                       3
    Case: 13-60783     Document: 00513135322     Page: 4   Date Filed: 07/30/2015



                                  No. 13-60783
administration and had a sign on her door reflecting that she served in the
capacity of assistant principal or director. Further, Stennett’s job duties were
primarily administrative.     She was responsible for disciplining students;
hiring, supervising and evaluating staff; overseeing curriculum; assuming the
duties of the school’s principal in his absence; and coordinating on-site testing
for all district and state tests. Consistent with these job duties, Fillmore
Center staff overwhelmingly viewed Stennett as holding an assistant
principal’s position, and considered her to have authority over them. For
example, the Fillmore Center’s former special education teacher, Donna
Jumper, explained that she was informed Stennett served as an “assistant
principal” or “assistant administrator” of the school, and that school staff
treated Stennett as though she served in that role. Indeed, Jumper testified
that she would be “surprised” to learn that Stennett was not the assistant
administrator at the school. Similarly, the Fillmore Center’s former GED
teacher, Bobbie Montgomery, testified that Stennett served as the Fillmore
Center’s assistant principal and, accordingly, was “second in command of the
Fillmore Center.”    Likewise, the Fillmore Center’s former secretary, June
Childers (who was hired by Stennett), testified that Stennettt served as an
assistant administrator and that the school’s’ administrative staff treated her
as such. In addition, Stennett’s job performance at the Fillmore Center was
rated excellent, and both her supervisors and teachers held her in high esteem.
She never had any disciplinary problems.
      On May 26, 2010, TPSD informed Stennett and all other Fillmore Center
staff via letter that the school district planned to “outsource” operations of the
Fillmore Center to a private contractor due to financial issues. As a result, the
letter explained, the contracts of all employees, including Stennett’s, would not
be renewed. At the time, Stennett was sixty-four years old and the oldest
member of the Fillmore Center staff. At a meeting to discuss the outsourcing,
                                        4
     Case: 13-60783       Document: 00513135322         Page: 5     Date Filed: 07/30/2015



                                       No. 13-60783
TPSD officials informed Fillmore Center staff that they could apply for
available positions in the district.         Thereafter, Stennett applied for three
different positions for the 2010–2011 school year, 1 but did not receive any
interviews for those positions.         Ultimately, TPSD re-hired several Fillmore
Center employees who were substantially younger than Stennett, but did not
re-hire the four oldest employees, including Stennett, to work on a full-time
basis. Stennett was the only member of the school’s administrative team not
to be re-hired by TPSD.
       After only one year of “outsourcing,” TPSD reclaimed control over
operations of the Fillmore Center for the 2011–2012 school year apparently
due to its dissatisfaction with the private contractor’s services. Larry Harmon,
who had been the Fillmore Center’s former director, was re-hired as director of
the alternative school—now called the “Structured Day Program.” Despite its
new name, the alternative school continued to serve the same type of students
who attended when Stennett was employed there. However, Stennett’s former
position was not maintained. Stennett nevertheless was contacted by Harmon
about an English-teaching position at the school for the 2011–2012 school year.
Asked by Stennett if he was offering her the job, Harmon explained that she
would need to interview for it. Although Stennett expressed her interest in
obtaining her prior administrative position with the school, she did not decline
the English-teaching job. Rather, Harmon explained that he would “get back
with [her]” about an interview, yet Stennett never heard back from him.
Stennett testified that she called Harmon “quite a few times” and even left a
note for him. The position ultimately was filled, and Stennett was never
interviewed.


       1Two of the positions were media specialist jobs, which ultimately were filled by other
candidates. The third job was an assistant testing coordinator position, which apparently
was later eliminated.
                                              5
     Case: 13-60783       Document: 00513135322          Page: 6     Date Filed: 07/30/2015



                                       No. 13-60783
       In June 2011, Stennett, then 66 years old, applied for seven different
available positions with TPSD: 2 (1) Tupelo Middle School Assistant Principal;
(2) Lawndale Elementary Assistant Principal; (3) Lawhon Administrative
Intern; (4) High School Advancement Academy Lead Teacher; (5) Tupelo High
School Testing Coordinator; (6) Tupelo High School Assistant Principal; and
(7) District Testing Coordinator at the Central Office. Stennett’s applications
for each of the seven positions were rejected, and TPSD filled each position
with a person who was substantially younger than Stennett. Stennett was
interviewed for only two of the seven positions.
       On April 16, 2012, Stennett filed suit in the United States District Court
for the Northern District of Mississippi alleging that TPSD violated the ADEA
when it refused to hire her because of her age for each of the seven positions.
After discovery, TPSD moved for summary judgment, contending that it
rejected Stennett because she was less qualified than each person hired and
not because of her age. Stennett opposed the motion, submitting evidence
supporting her prima facie case of age discrimination and her contention that
TPSD’s alleged reasons for refusing to hire her were pretextual. The district
court granted TPSD’s motion for summary judgment, stating that Stennett
failed to carry her burden of proving that she was “clearly better qualified”
than the other applicants and that she therefore “failed to meet her burden of
establishing a genuine issue of material fact as to whether Defendant's
proffered reason for failing to hire her is merely pretext.” Stennett v. Tupelo
Pub. Sch. Dist., No. 1:12-CV-00079-SA-DAS, 2013 WL 5503661, at *6 (N.D.



       2 Stennett initially applied for ten different positions in 2011, but she withdrew her
application for two positions—Tupelo High School Secondary Principal and Extra-Curricular
Specialist. Those positions therefore are not the subject of this suit. In addition, interviews
for the Hancock Leadership Center Curriculum Specialist position to which Stennett applied
were conducted prior to Stennett’s application submission, and she does not claim age
discrimination with respect to that position.
                                              6
    Case: 13-60783     Document: 00513135322     Page: 7   Date Filed: 07/30/2015



                                  No. 13-60783
Miss. Oct. 1, 2013). The district court further concluded that she had “failed
to meet her burden regarding pretext by any other theory.” Id. at *7. Stennett
appealed.
                                       II.
      Our inquiry into the kind and amount of evidence sufficient for a plaintiff
to survive an employer’s motion for a summary judgment in an age
discrimination case, such as this, is controlled by Reeves v. Sanderson
Plumbing Products, Inc., 530 U.S. 133 (2000). See Russell v. McKinney Hosp.
Venture, 235 F.3d 219, 222, 223 n. 4 (5th Cir. 2000) (recognizing that “Reeves
is the authoritative statement regarding the standard for judgment as a matter
of law in discrimination cases”); see also Reeves, 530 U.S. at 150 (observing that
“the standard for granting summary judgment ‘mirrors’ the standard for
judgment as a matter of law”).
      Under the ADEA, it is “unlawful for an employer . . . to fail or refuse to
hire or to discharge any individual or otherwise discriminate against any
individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual's age.” 29 U.S.C. § 623(a)(1). “When
a plaintiff alleges disparate treatment, ‘liability depends on whether the
protected trait (under the ADEA, age) actually motivated the employer’s
decision.’” Reeves, 530 U.S. at 141 (quoting Hazen Paper Co. v. Biggins, 507
U.S. 604, 610 (1993)). The Supreme Court has clarified that this means the
plaintiff must prove by a preponderance of the evidence that age was the “but-
for” cause of the adverse employment action. See Gross v. FBL Fin. Servs.,
Inc., 557 U.S. 167, 177–78 (2009).
      “Although McDonnell Douglas is a Title VII case, we have previously
held that its framework is applicable to ADEA cases.” Russell, 235 F.3d at 222
n.3 (internal quotation marks and citation omitted). McDonnell Douglas and
subsequent cases “have ‘established an allocation of the burden of production
                                        7
     Case: 13-60783       Document: 00513135322         Page: 8     Date Filed: 07/30/2015



                                       No. 13-60783
and an order for presentation of proof in . . . discriminatory-treatment cases.’”
Reeves, 530 U.S. at 142 (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,
506 (1993)). Under this framework, the plaintiff first “must establish a prima
facie case of discrimination.” Id. In the instant case, TPSD does not dispute
that Stennett has established a prima facie case with respect to each job, nor
could it. The summary-judgment record indisputably reflects that (i) Stennett
was rejected for each of the seven positions; (ii) she was qualified for all the
positions; (iii) she was a member of the class protected by the ADEA
(“individuals who are at least 40 years of age,” 29 U.S.C. § 631(a)); and (iv)
TPSD hired substantially younger applicants for each of the positions in
question. See Machinchick v. PB Power, Inc., 398 F.3d 345, 350 (5th Cir. 2005)
(listing the elements of a prima facie case under the ADEA).
       When the plaintiff satisfies her burden of establishing a prima facie case,
the burden shifts to the employer to “produc[e] evidence that the plaintiff was
rejected, or someone else was preferred, for a legitimate, nondiscriminatory
reason.” Texas Dep’t of Cmty Affairs v. Burdine, 450 U.S. 248, 254 (1981). “This
burden is one of production, not persuasion,” and can involve no credibility
assessment. Reeves, 530 U.S. at 142. 3 Stennett does not dispute that TPSD
met this burden in each instance.
       Accordingly, at this stage, “the McDonnell Douglas framework—with its
presumptions and burdens—disappear[s], and the sole remaining issue
[becomes] discrimination vel non.”           Id. at 142-43 (internal quotation marks



       3 Nevertheless, as we previously have recognized, this burden on the employer is not
an entirely de minimus one. See Alvarado v. Texas Rangers, 492 F.3d 605, 615-18 (5th Cir.
2007). When, for example, an employer provides a “subjective reason for not selecting a
candidate,” that reason “will satisfy the employer’s burden of production . . . only if the
employer articulates a clear and reasonably specific basis for its subjective assessment.” Id.
at 616 (citing Burdine, 450 U.S. at 258). Stennett, however, does not contend that TPSD
failed to meet its burden of production at this second stage of the McDonnell Douglas
framework, and we therefore will not address any such claim sua sponte.
                                              8
    Case: 13-60783     Document: 00513135322      Page: 9   Date Filed: 07/30/2015



                                  No. 13-60783
and citation omitted). This burden ultimately rests on the plaintiff. Id. at 143.
“And in attempting to satisfy this burden, the plaintiff—once the employer
produces sufficient evidence to support a nondiscriminatory explanation for its
decision—must be afforded the ‘opportunity to prove by a preponderance of the
evidence that the legitimate reasons offered by the defendant were not its true
reasons, but were a pretext for discrimination.’” Id. (quoting St. Mary’s Honor
Ctr., 509 U.S. at 507–08). “That is, the plaintiff may attempt to establish that
[s]he was the victim of intentional discrimination ‘by showing that the
employer’s proffered explanation is unworthy of credence.’”          Id. (quoting
Burdine, 450 U.S. at 256). As both parties concede, it is this precise issue—
viz., whether TPSD’s proffered hiring rationale is pretextual—that represents
the core of our inquiry on appeal. Critically, at the summary-judgment stage,
our ultimate question is not whether Stennett has “proven” or “established”
that TPSD’s proffered reasons are pretextual but rather only whether she has
produced sufficient evidence to create a “genuine issue” as to whether those
reasons are pretextual. See Jackson v. Cal-Western Packaging, Corp., 602 F.3d
374, 378 (5th Cir. 2010); see also Bright v. GB Bioscience Inc., 305 F. App’x 197,
203 (5th Cir. 2008) (“While the ultimate burden of proving discrimination
remains with the plaintiff throughout the case, within the context of a
summary judgment motion, ‘the question is not whether the plaintiff proves
pretext, but rather whether the plaintiff raises a genuine issue of fact
regarding pretext.’” (quoting Amburgey v. Corhart Refractories Corp., 936 F.2d
805, 813 (5th Cir. 1991)).
      In conducting this inquiry, we are not without guidance. For example,
the Supreme Court has clarified that “although the presumption of
discrimination drops out of the picture once the defendant meets its burden of
production . . . the trier of fact may still consider the evidence establishing the
plaintiff’s prima facie case and inferences properly drawn therefrom . . . on the
                                        9
   Case: 13-60783     Document: 00513135322      Page: 10   Date Filed: 07/30/2015



                                  No. 13-60783
issue of whether the defendant’s explanation is pretextual.” Reeves, 530 U.S.
at 143 (internal quotation marks and citations omitted). As the Court has
explained:
      In saying that the presumption drops from the case, we do not
      imply that the trier of fact no longer may consider evidence
      previously introduced by the plaintiff to establish a prima facie
      case. A satisfactory explanation by the defendant destroys the
      legally mandatory inference of discrimination arising from the
      plaintiff’s initial evidence.     Nonetheless, this evidence and
      inferences properly drawn therefrom may be considered by the
      trier of fact on the issue of whether the defendant’s explanation is
      pretextual. Indeed, there may be some cases where the plaintiff’s
      initial evidence, combined with effective cross-examination of the
      defendant, will suffice to discredit the defendant’s explanation.
Burdine, 450 U.S. at 255 n.10 (emphasis added). For reasons that will become
clear, this proviso is highly significant in the present case, because we
ultimately conclude that Stennett’s strong showing of a prima facie case with
respect to each position, combined with her other evidence supporting an
inference of pretext, suffices to discredit TPSD’s proffered explanation that it
did not refuse to hire Stennett because of her age, thus rendering summary
judgment inappropriate.
      Further, the Court in Reeves also emphasized that lower courts must
“review the record as a whole” at the summary-judgment stage in evaluating
whether evidence supports a finding of pretext. See 530 U.S. at 151; accord
Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 404 (5th Cir. 1999)
(“Since this [Title VII] claim reached the pretext stage, the issue on appeal is
whether the totality of the evidence, including the evidence raised at the prima
facie case and pretext stages, raises a genuine issue of material fact as to
whether [defendant] fired [plaintiff] because of her race.”); Danville v. Regional
Lab Corp., 292 F.3d 1246, 1250 (10th Cir. 2002) (“When assessing whether
plaintiff has made an appropriate showing of pretext, we must consider the

                                       10
   Case: 13-60783     Document: 00513135322      Page: 11   Date Filed: 07/30/2015



                                  No. 13-60783
evidence as a whole.”). Likewise, the Supreme Court has made clear that, in
order to create a genuine issue as to pretext, Stennett “is not limited to
presenting evidence of a certain type.” Patterson v. McLean Credit Union, 491
U.S. 164, 187 (1989), superseded on other grounds by statute, Civil Rights Act
of 1991, 42 U.S.C. § 1981. Indeed, in Patterson, the Supreme Court found that
the district court had committed reversible error by requiring the plaintiff to
show that she was better qualified than the successful applicant in order to
prove pretext. Id. at 187–89. In so holding, the Supreme Court explained that
“[t]he evidence [a plaintiff] can present in an attempt to establish that [an
employer’s] stated reasons are pretextual may take a variety of forms.” Id. at
187. Accordingly, the Court emphasized that a plaintiff “may not be forced to
pursue any particular means of demonstrating that [an employer’s] stated
reasons are pretextual.” Id. at 188. We have recognized that one method of
creating a genuine issue as to pretext is by presenting evidence showing
disparate treatment or that the employer’s proffered explanation is false or
unworthy of credence. See Sanders v. Anadarko Petro. Corp., 108 F. App’x 139,
143 (5th Cir. 2004); see also Reeves, 530 U.S. at 147 (“Proof that the defendant’s
explanation is unworthy of credence is simply one form of circumstantial
evidence that is probative of intentional discrimination, and it may be quite
persuasive.”); Danville, 292 F.3d at 1250 (“Pretext can be shown by such
weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions
in the employer’s proffered legitimate reasons for its action that a reasonable
factfinder could rationally find them unworthy of credence and hence that the
employer did not act for the asserted non-discriminatory reasons.” (internal
quotation marks and citation omitted)).
      If a plaintiff produces sufficient evidence to create a genuine issue as to
the falsity of the employer’s proffered hiring rationale, then Reeves further
instructs that this evidence may, together with the plaintiff’s prima facie case,
                                       11
   Case: 13-60783    Document: 00513135322      Page: 12   Date Filed: 07/30/2015



                                 No. 13-60783
permit a fact finder to infer that discrimination was the true reason behind the
employer’s decision. See Reeves, 530 U.S. at 148.
                                      III.
      We turn now to our de novo determination of whether TPSD was entitled
to summary judgment on Stennett’s ADEA claim. In entertaining a motion for
summary judgment under Rule 56, we are required to review all of the evidence
in the record—that is the record “taken as a whole.” Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In doing so, we must view
the evidence and all reasonable inferences from that evidence in the light most
favorable to the nonmoving party, and all reasonable doubts about the facts
are resolved in favor of the nonmoving litigant. See Tolan v. Cotton, 134 S. Ct.
1861, 1866 (2014). “Credibility determinations, the weighing of the evidence,
and the drawing of legitimate inferences from the facts are jury functions, not
those of a judge.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
“Thus, although the court should review the record as a whole, it must
disregard all evidence favorable to the moving party that the jury is not
required to believe.” Reeves, 530 U.S. at 151. “That is, the court should give
credence to the evidence favoring the nonmovant as well as that ‘evidence
supporting the moving party that is uncontradicted and unimpeached, at least
to the extent that that evidence comes from disinterested witnesses.’” Id.
(quoting Wright & Miller 300).
      Applying this standard here, we conclude that TPSD was not entitled to
summary judgment.        As an initial matter, Stennett produced compelling
evidence establishing her prima facie case with respect to each of the seven
positions in question.     “[T]his evidence and inferences properly drawn
therefrom may be considered by the trier of fact on the issue of whether the
defendant’s explanation is pretextual.” Burdine, 450 U.S. at 255 n.10. Yet, we
need not decide whether this is such a case where the evidence supporting the
                                      12
    Case: 13-60783       Document: 00513135322          Page: 13     Date Filed: 07/30/2015



                                       No. 13-60783
plaintiff’s prima facie case is alone sufficient to create a genuine issue as to
pretext, see id., because Stennett has presented additional evidence that,
considered in tandem with her prima facie case, would support a jury finding
that TPSD’s proffered reasons for not hiring her are “unworthy of credence.”
Id. at 256. Specifically, Stennett has presented evidence showing (i) that she
possessed comparatively exemplary qualifications for the jobs in question; (ii)
that TPSD failed to even interview her for five of the seven positions
notwithstanding those exemplary qualifications; (iii) that TPSD relied upon
reasons that were peripheral to the job duties or subjective in nature for some
of the positions in question; and (iv) that TPSD failed to re-hire on a full-time
basis the other three oldest employees at the Fillmore Center. 4 Although we
must evaluate all of the evidence “as a whole” 5 in determining whether
Stennett has created a genuine issue as to pretext, see Reeves, 530 U.S. at 151,
we also describe each category of Stennett’s evidence that constitutes that
whole.
                            A. Exemplary Qualifications
       Stennett produced substantial evidence showing her exemplary
qualifications for the positions in question: three advanced degrees; four
administrative and teaching certifications (two of which were AAA); thirty-
eight years of educational experience overall; and twenty years of experience
within TPSD. Viewed in the light most favorable to Stennett, the evidence



       4 Stennett also argues that TPSD offered inconsistent rationales for its hiring
decisions and that this evidence is probative of pretext. While we repeatedly have recognized
that inconsistencies in an employer’s purported hiring rationale may evince pretext, see, e.g.,
Staten v. New Palace Casino, 187 F. App’x 350, 359 (5th Cir. 2006), we need not reach that
argument in deciding this case.

       5The district court, however, reviewed this evidence in a piecemeal manner rather
than considering whether the evidence “as a whole” created a genuine issue as to pretext.
See Reeves, 530 U.S. at 151.
                                             13
    Case: 13-60783       Document: 00513135322          Page: 14     Date Filed: 07/30/2015



                                       No. 13-60783
showed that, measured in terms of education and experience, Stennett was
more qualified than each of the successful younger applicants, except one: Dr.
Tanisha Westerfield-Smith. 6 For example, TPSD refused to hire Stennett for
the Tupelo High School Testing Coordinator position, 7 selecting instead a
substantially younger applicant with only an AA certification and twenty-three
fewer years of teaching experience than Stennett.                  TPSD also selected a
substantially younger candidate for the District Testing Coordinator position
who had only an AA certification and only half the years of overall teaching
experience as Stennett.         Similarly, TPSD refused to hire Stennett as the
Administrative Intern at Lawhon Elementary School, and instead hired a
substantially younger applicant with only an AA certification and ten years of
teaching experience. TPSD also refused to hire Stennett for the Assistant
Principal position at Lawndale Elementary, instead hiring a substantially
younger applicant with only an AA certification and seven years of overall
experience. Moreover, although the successful candidate for the Tupelo Middle
School Assistant Principal position possessed an AAA certification, he had
twenty-five fewer years of teaching experience than Stennett and no prior
experience within TPSD.
       In addition, Stennett produced substantial evidence showing that her
experience was directly pertinent to all of the positions in question, whereas
some of the successful younger candidates lacked any pertinent experience.
For example, although Stennett had served as an administrator for a number



       6The evidence showed that Westerfield-Smith had completed a doctorate, but
nevertheless had only eleven years of experience overall and one year of experience within
TPSD.

       7 One of Stennett’s duties at the Fillmore Center had been to serve as the “testing
coordinator” for grades 2-12, in which she was “responsible for all the testing, the monitors,
getting the tests, securing them, and getting them back to the different schools.”

                                             14
    Case: 13-60783       Document: 00513135322        Page: 15     Date Filed: 07/30/2015



                                       No. 13-60783
of years, TPSD refused to hire Stennett for the Administrative Intern position
at Lawhon Elementary School. The record reflects that an administrative
intern’s primary duties involve assisting the principal and assistant principal
with administrative duties. Nevertheless, Christy Carroll, who conducted the
interviews for the position, explained that the position’s duties were
indistinguishable from an assistant principal’s duties. Yet, notwithstanding
the fact that Stennett had served as an assistant principal at the alternative
school for several years, Carroll refused to even interview Stennett, and
instead hired an individual who lacked any administrative experience at all.
Similarly,    despite     Stennett’s     relevant     experience     as    an    assistant
administrator, TPSD also refused to even interview 8 her for the Assistant
Principal position at Lawndale Elementary. Instead, TPSD selected Tyrone
Catledge for the job, who was only 29 years old at the time of being hired.
Significantly, Catledge also lacked any prior administrative experience, and
instead had been teaching “business tech” at Tupelo High School. Indeed, the
record reflects that Catledge only received an “entry level administrator”
certification in September 2011—after being hired for the position.
       A reasonable jury could consider the strength of Stennett’s qualifications
vis-à-vis the successful younger applicants as undermining the credibility of
TPSD’s proffered hiring rationale—i.e., that the younger successful applicants
were selected because they were all better qualified than her. Indeed, evidence
of a plaintiff’s superior qualifications is directly probative of pretext, Patterson,
491 U.S. at 187, and Stennett need not establish that she was “clearly better
qualified” in order for this court to consider her comparatively exemplary
qualifications in tandem with the other evidence, outlined infra, supporting


       8 The principal who made the ultimate interview decisions could not recall why he did
not interview Stennett.

                                            15
    Case: 13-60783       Document: 00513135322        Page: 16     Date Filed: 07/30/2015



                                      No. 13-60783
the inference that TPSD’s proffered hiring rationale is pretextual. Pratt v. City
of Hous., 247 F.3d 601, 607 (5th Cir. 2001) (holding that plaintiff’s exemplary
qualifications in tandem with other evidence created a genuine issue as to
pretext); see also Sanders, 108 F. App’x at 146 (same).
                              B. Failure to Interview
       Stennett additionally argues that TPSD’s failure to interview her for five
of the seven positions 9 notwithstanding her exemplary qualifications provides
further support for a finding of pretext. It is undisputed that Stennett did not
receive interviews for the following five positions: (1) Tupelo Middle School
Assistant Principal; (2) Lawndale Elementary Assistant Principal; (3) Lawhon
Administrative Intern; (4) High School Advancement Academy Lead Teacher;
and (5) District Testing Coordinator at the Central Office. As discussed above,
the evidence viewed in the light most favorable to Stennett shows that she
possessed qualifications and experience directly pertinent to these positions.
With regard to the assistant principal and administrative intern positions, the
evidence demonstrates that Stennett not only possessed two certifications in
school administration (AA Administrator and AA Secondary School Principal)
but also had worked in a supervisory administrative capacity at TPSD’s
alternative school for many years.               Stennett’s prior experience as an
administrator was corroborated through the testimony of Fillmore Center staff
who consistently described her position as “assistant principal,” “assistant
administrator,” or “assistant director.”          Further, with regard to the “lead
teacher” and “testing coordinator” positions, the evidence showed that Stennett
had prior experience as a “lead teacher” at the Bissell Alternative School, and



       9 In addition, the record contains evidence that Stennett was not interviewed for the
three positions to which she applied in June 2010. However, Stennett does not challenge
TPSD’s failure to hire her for those positions and, therefore, we consider only the seven
positions at issue on appeal.
                                            16
   Case: 13-60783     Document: 00513135322      Page: 17   Date Filed: 07/30/2015



                                  No. 13-60783
that one of her duties at the Fillmore Center had been to serve as the school’s
“on-site test coordinator/assistant test coordinator.”
      In light of Stennett’s exemplary qualifications, pertinent experience, and
excellent performance reviews, a reasonable juror could find it suspect that she
would not even be provided the opportunity to interview for the vast majority
of the positions. Indeed, we previously have recognized that an employer’s
failure to interview a candidate can “help carry [plaintiff’s] burden” of proving
pretext. Wheeler v. City of Columbus, Miss., 686 F.2d 1144, 1153–54 (5th Cir.
1982); accord Hopson v. DaimlerChrysler Corp., 306 F.3d 427, 434–35 (6th Cir.
2002) (“[Plaintiff] has presented evidence that he applied for five positions for
which Defendant–Appellee concedes he was qualified, and for which he was
rejected before he was even given an interview. It strains credulity to conclude
that, not once, but five times, the other employees who applied for the open
positions were so significantly more qualified than [plaintiff] that he was not
even worthy of an interview.”).
      Although the record indicates that the individual principals had the
ultimate power to decide whom to interview, the record nevertheless supports
a finding that the individual principals conferred in deciding not to interview
Stennett. For example, Brock English, who was the principal at Lawndale
Elementary and who chose not to interview Stennett for the open Assistant
Principal position there, testified that he considered the recommendations of
some of his “trusted colleagues” in determining whom to interview for that
position. Although English could not recall the names of all the “trusted
colleagues” on whom he relied, English specifically recalled that he conferred
with Kristy Luse, who was the Principal at Tupelo Middle School at the time.
Vitally, the record reflects that Luse likewise refused to interview Stennett for
the available Assistant Principal at Tupelo Middle School.


                                       17
    Case: 13-60783         Document: 00513135322      Page: 18   Date Filed: 07/30/2015



                                       No. 13-60783
        In this connection, the record also reflects that each of the principals’
hiring decisions were subject to approval by the TPSD superintendent, who, at
the relevant time, was David Meadows. 10 Notably, the record reveals that
Stennett met with Meadows on June 14, 2011, during which she discussed with
him her desire to continue working with TPSD. At this meeting, Stennett also
communicated her interest in available positions to Meadows, who told her to
“make sure [her] application [was] in[.]” Nevertheless, Meadows, who was in
charge of conducting interviews for the District Testing Coordinator position,
refused to even interview Stennett for the position.              Moreover, after his
meeting with Stennett occurred, Meadows proceeded to approve the various
principals’ hiring recommendations for nearly all 11 the other positions to which
Stennett had applied. Although Meadows previously had told Stennett at their
meeting that he “would assist her if at all possible,” Meadows provided no
explanation for why he did not inquire why Stennett was not recommended for
these positions, such as the Lawndale Assistant Principal and Lawhon
Administrative Intern positions, given that he was aware of Stennett’s
qualifications and interest in such positions. In sum, viewing the evidence in
the light most favorable to Stennett and drawing all reasonable inferences
therefrom, we conclude that a jury reasonably could determine that it was not
a mere coincidence that Stennett was denied interviews for the vast majority
of these positions notwithstanding her exemplary qualifications, pertinent
experience, and excellent performance reviews, particularly where some of the




        10   Meadows served as interim superintendent of TPSD from April 2011 to May 31,
2012.

         The record indicates that Meadows approved the Tupelo Middle School Assistant
        11

Principal position on June 13.

                                            18
    Case: 13-60783       Document: 00513135322         Page: 19     Date Filed: 07/30/2015



                                      No. 13-60783
principals indisputably conferred in their decision-making process and where
the superintendent was clearly aware of Stennett’s interest in the available
positions. 12
                            C. Suspect Hiring Criteria
       Stennett also points to evidence showing that TPSD’s explanation for its
hiring decisions relies upon qualifications nowhere listed in the job postings,
some of which are “subjective” in nature. For example, with regard to un-listed
qualifications, she emphasizes that the proffered reason for hiring Tyrone
Catledge for Lawndale Assistant Principal was his background in “STEM” (i.e.,
science, technology, engineering, and math) education, but that such
qualifications were nowhere listed in the job posting. Similarly, she argues
that the hiring decisions for other positions were purportedly based largely on
qualifications nowhere listed in the job postings or preferences: Tupelo Middle
School Assistant Principal (experience teaching history and language arts and
with guidance counseling), Lawhon Administrative Intern (prior experience at
the school where students leaving Lawhon would move next), High School
Advancement Academy Lead Teacher (math teaching experience), Tupelo High
School Testing Coordinator (ability to understand the accountability system
and help teachers understand data), District Testing Coordinator (math
certification, experience as assistant principal at high school, and assistance
with high school testing).




       12 Although Stennett does not claim discrimination with respect to the available
English-teaching position at the alternative school, we also note that Stennett communicated
her interest in this position to Larry Harmon, the school’s director, when he informed her of
the job. Although Harmon explained that he would “get back with [her]” about an interview,
Stennett never heard back from him despite calling him “quite a few times” and even leaving
a note for him. The position ultimately was filled, and Stennett was never interviewed.
Harmon likewise refused to interview Stennett for the High School Advancement Academy
Lead Teacher position.
                                             19
   Case: 13-60783     Document: 00513135322     Page: 20   Date Filed: 07/30/2015



                                 No. 13-60783
      Stennett also points to evidence indicating that some of TPSD’s hiring
decisions were purportedly based, in part, upon subjective considerations. For
example, Brock English, who conducted interviews for the Assistant Principal
position at Lawndale Elementary, explained that he was “looking for . . . a
candidate . . . to kind of complement [him].” Similarly, Stennett points to
evidence that Christy Carroll, who made the initial hiring recommendation for
the Lawhon Administrative Intern, “felt that [the successful applicant] would
be a good instructional leader for her teachers.”
      This court has held that an employer’s reliance on “previously
unmentioned” job requirements can raise a “genuine issue of material fact as
to pretext.” Moss v. BMC Software, Inc., 610 F.3d 917, 926 (5th Cir. 2010),
Relatedly, we have recognized that subjective hiring criteria “‘provide
opportunities for unlawful discrimination’ because the criteria itself may be
pretext for age discrimination.” Medina v. Ramsey Steel Co., 238 F.3d 674, 681
(5th Cir. 2001) (quoting Lindsey v. Prive Corp., 987 F.2d 324, 327 (5th Cir.
1993)).   This case illustrates how reliance upon subjective and previously
unmentioned or peripheral hiring criteria could help support a rational jury’s
finding of pretext. Specifically, with respect to the Lawndale Elementary
Assistant Principal position, a rational jury would not have to believe that a
background in teaching science and technology (i.e., STEM) has any direct or
crucial nexus to being an assistant administrator at an elementary school,
particularly where the job posting did not list such experience.         Indeed,
considered in tandem with Stennett’s other evidence, a rational jury could
conclude that TPSD’s reliance upon this factor was a post-hoc method of
covering up age-based animus. Similarly, the only other rationale offered by
TPSD to explain hiring Catledge over Stennett was that he would
“complement” the principal, Brock English. TPSD’s reliance upon such vague
and abstract criteria for rejecting Stennett could further add support to a
                                      20
    Case: 13-60783     Document: 00513135322       Page: 21    Date Filed: 07/30/2015



                                   No. 13-60783
finding of pretext. Accord Patrick v. Ridge, 394 F.3d 311, 317 (5th Cir. 2004)
(“[A] hiring official’s subjective belief that an individual would not ‘fit in’ or was
not ‘sufficiently suited’ for a job is at least as consistent with discriminatory
intent as it is with nondiscriminatory intent: The employer just might have
found the candidate ‘not sufficiently suited’ because of a protected trait such as
age[.]”).
       If considered in isolation, Stennett’s “hiring-criteria” evidence might not
be sufficient to support a rational inference that TPSD’s proffered hiring
rationales are pretextual. See, e.g., Manning v. Chevron Chem. Co., LLC, 332
F.3d 874, 882 (5th Cir. 2003) (“The mere fact that an employer uses subjective
criteria is not, however, sufficient evidence of pretext.”). Yet, as we have
explained, Stennett does not rely on this evidence alone in order to cast doubt
on TPSD’s proffered hiring rationale, and therefore it would be improper to
reflexively dismiss this entire strand of evidence as irrelevant to our inquiry
into whether the evidence, viewed as a whole, would permit a rational jury to
disbelieve TPSD. See Shackelford, 190 F.3d at 404. Considered in conjunction
with other evidence probative of pretext, a rational jury could conclude that
TPSD’s significant reliance upon unlisted and, in some instances, subjective
job qualifications for filling the positions contributes to its suspicion of the
veracity of TPSD’s purported hiring rationale.
            D. Failure to Re-Hire the Other Oldest Employees
       Stennett also points to evidence indicating that the four oldest employees
at the Fillmore Center, including herself, were not retained by TPSD on a full-
time basis after the “outsourcing,” while other younger employees were
retained and transferred to other positions. In particular, Stennett, who was
the oldest member of the Fillmore Center staff, emphasizes that TPSD failed
to re-hire on a full-time basis not only her but also Toni Bew, who was 60 years
old at the time. The record shows that Bew was only able to secure temporary,
                                         21
   Case: 13-60783    Document: 00513135322      Page: 22   Date Filed: 07/30/2015



                                 No. 13-60783
part-time work with TPSD.        Likewise, the record reflects that Bobbie
Montgomery, who was also among the four oldest members of the Fillmore
Center staff, was unable to secure a job with TPSD following the outsourcing
despite applying for multiple jobs within the district. Although this evidence
on its own likely would not support an inference of pretext, a rational juror
could conclude that TPSD’s failure to re-hire these employees on a full-time
basis further weakens the credibility of TPSD’s proffered rationale for not
hiring Stennett, thus buttressing a reasonable inference that the failure to re-
hire Stennett was based on her age. See, e.g., Pratt, 247 F.3d at 607 (reversing
summary judgment in favor of employer because a genuine dispute of material
fact existed as to pretext in light of multiple pieces of evidence presented by
plaintiff, including “allegations that [supervisor] discriminated in favor of
white applicants on other occasions”).
                                     ***
      This is a factually unusual case. Indeed, as the foregoing inventory of
evidence makes clear, this is not an employment discrimination case in which
the plaintiff was denied a single job. Compare Moss, 610 F.3d at 920. Nor is
it a case in which the plaintiff lacked the relevant experience. Compare id. at
926-27. Rather, in this case, the plaintiff was denied seven different jobs
notwithstanding experience, education, and proven ability that made her
qualified for them. See Sanders, 108 F. App’x at 146 (holding that summary
judgment was inappropriate where plaintiff presented evidence of comparative
qualifications, in addition to other evidence probative of pretext). But that is
not all. This is also a case where the employer refused to even interview the
plaintiff for five of the seven positions. Hopson, 306 F.3d at 434-35 (holding
that plaintiff had created a genuine issue as to pretext where he presented
evidence showing, inter alia, that he was not interviewed for five positions).
For some of these positions, the successful younger candidates lacked any
                                         22
   Case: 13-60783    Document: 00513135322      Page: 23   Date Filed: 07/30/2015



                                 No. 13-60783
administrative experience, and the hiring official could not even provide an
explanation for why Stennett, who had numerous years of administrative
experience, was not even offered a chance to interview. Moreover, this is also
a case where the acting superintendent was admittedly aware of plaintiff’s
qualifications and efforts to secure a position but nevertheless refused to
interview the plaintiff for an available position and also approved the hire of
substantially younger candidates who lacked any administrative experience.
And, this is also a case in which the employer’s proffered rationales are based,
in part, on un-listed, peripheral or subjective criteria, and in which the
employer also failed to rehire on a full-time basis some of the other oldest
employees at the Fillmore Center. Viewed as a whole and in the light most
favorable to Stennett, we conclude that this evidence presents a set of facts
from which a reasonable juror could disbelieve TPSD’s claim that it refused to
hire Stennett because she was less qualified. Considered together with the
evidence establishing her prima facie case, Stennett therefore has produced
sufficient evidence to permit a rational jury to conclude that TPSD’s real
reason for not hiring her was her age.        Reeves, 530 U.S. at 147 (“‘The
factfinder’s disbelief of the reasons put forward by the defendant (particularly
if disbelief is accompanied by a suspicion of mendacity) may, together with the
elements of the prima facie case, suffice to show intentional discrimination.’”
(quoting St. Mary’s Honor Center, 509 U.S. at 511)). Summary judgment
therefore was inappropriate.
                                      IV.
      In reviewing a grant of summary judgment based on a finding that
plaintiff failed to show a genuine dispute as to pretext, we must determine
whether a rational jury could—not probably would—conclude that the
employer’s proffered non-discriminatory hiring rationale is pretextual. Here,
because the evidence viewed as a whole and in the light most favorable to
                                      23
   Case: 13-60783    Document: 00513135322     Page: 24   Date Filed: 07/30/2015



                                No. 13-60783
Stennett could support a rational inference that TPSD refused to hire her
because of her age, the district court erred in granting summary judgment in
favor of TPSD on Stennett’s ADEA claim. Accordingly, we REVERSE the
district court’s judgment and REMAND the case for further proceedings
consistent with this opinion.




                                    24